DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-10 of copending Application No. 17/486,189. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 and 8-10 of copending Application No. 17/486,189 disclose all limitations of claims 1-18 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17/473,248
17/486,189
1. A method, comprising: 
providing a first semiconductor structure having a first circuit and a first wiring structure formed on a first side thereof; 

attaching the first side of the first semiconductor structure to a carrier substrate; 
forming a stress film on a second side of the first semiconductor structure; 








separating the carrier substrate from the first semiconductor structure; 
cutting the stress film                                    and                          the first semiconductor structure to define at least one chiplet; and 
bonding the at least one chiplet to a second semiconductor structure that has a second circuit and a second wiring structure such that the second wiring structure is connected to the first wiring structure.
2. The method of claim 1, further comprising patterning the stress film to form a patterned stress film, wherein cutting the stress film and the first semiconductor structure to define at least one chiplet includes cutting the patterned stress film and the first semiconductor structure to define at least one chiplet.
3. The method of claim 2, wherein the patterned stress film is formed via a mask-based lithography tool, a direct-write lithography tool or ultraviolet (UV) cross-linking.
4. The method of claim 3, wherein the patterned stress film is formed via the direct-write lithography tool using a digital light processing (DLP) chip, a grating light valve or a laser galvanometer.
5. The method of claim 2, further comprising removing the patterned stress film after the at least one chiplet is bonded to the second semiconductor structure.


6. The method of claim 1, further comprising removing the stress film after the at least one chiplet is bonded to the second semiconductor structure.

7. The method of claim 1, wherein the first semiconductor structure further has a first dielectric layer formed on the second side thereof, and forming a stress film on a second side of the first semiconductor structure includes forming a stress film on the first dielectric layer of the first semiconductor structure.

8. The method of claim 7, wherein the first semiconductor structure further has a first substrate formed on the first dielectric layer, and the method further comprises, prior to forming a stress film on the first dielectric layer of the first semiconductor structure, removing the first substrate to uncover the first dielectric layer.
9. The method of claim 1, wherein the first side of the first semiconductor structure is attached to the carrier substrate using an attachment material, and separating the carrier substrate from the first semiconductor structure includes heating the attachment material such that the carrier substrate is separated from the first semiconductor structure.
10. A method, comprising: 
providing a first semiconductor structure having a first circuit and a first wiring structure formed on a first side thereof; 
attaching the first side of the first semiconductor structure to a carrier substrate; 
forming a stress film on a second side of the first semiconductor structure; 








cutting the stress film and the first semiconductor structure to define at least one chiplet; 

separating the carrier substrate from the at least one chiplet; and 
bonding the at least one chiplet to a second semiconductor structure that has a second circuit and a second wiring structure such that the second wiring structure is connected to the first wiring structure.
11. The method of claim 10, further comprising patterning the stress film to form a patterned stress film, wherein cutting the stress film and the first semiconductor structure to define at least one chiplet includes cutting the patterned stress film and the first semiconductor structure to define at least one chiplet.
12. The method of claim 11, wherein the patterned stress film is formed via a mask-based lithography tool, a direct-write lithography tool or UV cross-linking.
13. The method of claim 12, wherein the patterned stress film is formed via the direct-write lithography tool using a DLP chip, a grating light valve, or a laser galvanometer.

14. The method of claim 10, wherein the first semiconductor structure further has a first dielectric layer formed on the second side thereof, and forming a stress film on a second side of the first semiconductor structure includes forming a stress film on the first dielectric layer of the first semiconductor structure.

15. The method of claim 14, wherein the first semiconductor structure further has a first substrate formed on the first dielectric layer, and the method further comprises, prior to forming a stress film on the first dielectric layer of the first semiconductor structure, removing the first substrate to uncover the first dielectric layer.
16. The method of claim 10, wherein the first side of the first semiconductor structure is attached to the carrier substrate using an attachment material, and cutting the stress film and the first semiconductor structure to define at least one chiplet includes cutting the stress film, the first semiconductor structure and the attachment material to define at least one chiplet.
17. The method of claim 16, wherein cutting the stress film, the first semiconductor structure and the attachment material to define at least one chiplet includes cutting the stress film, the first semiconductor structure, the attachment material and a portion of the carrier substrate to define at least one chiplet.
18. The method of claim 10, wherein the first side of the first semiconductor structure is attached to the carrier substrate using an attachment material, and separating the carrier substrate from the at least one chiplet includes heating the attachment material such that the carrier substrate is separated from the at least one chiplet.

1. A method, comprising:
providing a first semiconductor structure having a first circuit and a first wiring structure formed on a first side thereof;

attaching the first side of the first semiconductor structure to a carrier substrate;
forming a first stress film on a second side of the first semiconductor structure;
patterning the first stress film to form a first patterned stress film with at least one recessed region;
forming a second stress film within the recessed region, a top surface of the second
stress film being leveled with a top surface of the first patterned stress film;
separating the carrier substrate from the first semiconductor structure;
cutting the first patterned stress film and the second stress film and the first semiconductor structure to define at least one chiplet; and
bonding the at least one chiplet to a second semiconductor structure that has a second circuit and a second wiring structure such that the second wiring structure is connected to the first wiring structure.
These limitations are in claim 1 above






9. The method of claim 1, wherein the first patterned stress film is formed via a mask-based lithography tool, ultraviolet (UV) crosslinking or a direct-write lithography tool.

10. The method of claim 9, wherein the first patterned stress film is formed via the direct-write lithography tool using a digital light processing (DLP) chip, a grating light valve or a laser galvanometer.
2. The method of claim 1, further comprising removing the composite of the first patterned stress film and the second stress film after the at least one chiplet is bonded to the second semiconductor structure.
2. The method of claim 1, further comprising removing the composite of the first patterned stress film and the second stress film after the at least one chiplet is bonded to the second semiconductor structure.
3. The method of claim 1, wherein the first semiconductor structure further has a first dielectric layer formed on the second side thereof, and forming a first stress film and a second stress film on a second side of the first semiconductor structure includes forming a first stress film and a second stress film-on the first dielectric layer of the first semiconductor structure.
4. The method of claim 3, wherein the first semiconductor structure further has a first substrate formed on the first dielectric layer, and the method further comprises, prior to forming a first stress film and on the first dielectric layer of the first semiconductor structure, removing the first substrate to uncover the first dielectric layer.
5. The method of claim 1, wherein the first side of the first semiconductor structure is attached to the carrier substrate using an attachment material, and separating the carrier substrate from the first semiconductor structure includes heating the attachment material such that the carrier substrate is separated from the first semiconductor
structure.
1. A method, comprising:
providing a first semiconductor structure having a first circuit and a first wiring structure formed on a first side thereof;
attaching the first side of the first semiconductor structure to a carrier substrate;
forming a first stress film on a second side of the first semiconductor structure;
patterning the first stress film to form a first patterned stress film with at least one recessed region;

forming a second stress film within the recessed region, a top surface of the second
stress film being leveled with a top surface of the first patterned stress film;
cutting the first patterned stress film and the second stress film and the first semiconductor structure to define at least one chiplet; 
separating the carrier substrate from the first semiconductor structure;
bonding the at least one chiplet to a second semiconductor structure that has a second circuit and a second wiring structure such that the second wiring structure is connected to the first wiring structure.
These limitations are in claim 1 above







9. The method of claim 1,  wherein the first patterned stress film is formed via a mask-based lithography tool, ultraviolet (UV) crosslinking or a direct-write lithography tool.
10. The method of claim 9, wherein the first patterned stress film is formed via the direct-write lithography tool using a digital light processing (DLP) chip, a grating light valve or a laser galvanometer.
3. The method of claim 1, wherein the first semiconductor structure further has a first dielectric layer formed on the second side thereof, and forming a first stress film and a second stress film on a second side of the first semiconductor structure includes forming a first stress film and a second stress film-on the first dielectric layer of the first semiconductor structure.
4. The method of claim 3, wherein the first semiconductor structure further has a first substrate formed on the first dielectric layer, and the method further comprises, prior to forming a first stress film and on the first dielectric layer of the first semiconductor structure, removing the first substrate to uncover the first dielectric layer.
5. The method of claim 1, wherein the first side of the first semiconductor structure is attached to the carrier substrate using an attachment material, and separating the carrier substrate from the first semiconductor structure includes heating the attachment material such that the carrier substrate is separated from the first semiconductor
structure.
These limitations are in claim 1 above






5. The method of claim 1, wherein the first side of the first semiconductor structure is attached to the carrier substrate using an attachment material, and separating the carrier substrate from the first semiconductor structure includes heating the attachment material such that the carrier substrate is separated from the first semiconductor
structure.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “forming a stress film on a second side of the first semiconductor structure”. Claim 7, which is dependent from claim 1, recites “forming a stress film on a second side of the first semiconductor structure includes forming a stress film on the first dielectric layer of the first semiconductor structure.”  It is unclear if “a stress film” recited in claim 1 and “a stress film” recited in claim 7 are same or different films. For the purpose of compact prosecution, the examiner assumes they are a same film.
Claim 8 is rejected because it inherits the limitations of claim 7.
Claim 10 recites “forming a stress film on a second side of the first semiconductor structure”. Claim 14, which is dependent from claim 1, recites “forming a stress film on a second side of the first semiconductor structure includes forming a stress film on the first dielectric layer of the first semiconductor structure.”  It is unclear if “a stress film” recited in claim 10 and “a stress film” recited in claim 14 are same film It is unclear if “a stress film” recited in claim 1 and “a stress film” recited in claim 7 are same or different films. For the purpose of compact prosecution, the examiner assumes they are a same film.
Claim 15 is rejected because it inherits the limitations of claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (U.S. Patent No. 7,675,182).
Regarding to claim 1, Sun teaches a method, comprising:
providing a first semiconductor structure having a first circuit and a first wiring structure formed on a first side thereof (Fig. 1, column 2, lines 23-25, providing first semiconductor structure 12 having first circuit (circuit inside the dies) and first wiring structure associates with bumps 14, formed on first side);
attaching the first side of the first semiconductor structure to a carrier substrate (Fig. 1, column 2, lines 17-18, attaching the first side of the first semiconductor structure 12 to carrier substrate 10);
forming a stress film on a second side of the first semiconductor structure (Fig. 2, column 2, lines 30-31, forming stress film 20 on a second side of the first semiconductor structure 12);
separating the carrier substrate from the first semiconductor structure (Fig. 3, separating the carrier substrate 10 from the first semiconductor structure 12);
cutting the stress film and the first semiconductor structure to define at least one chiplet (Fig. 3, column 2, lines 38-39); and
bonding the at least one chiplet to a second semiconductor structure that has a second circuit and a second wiring structure such that the second wiring structure is connected to the first wiring structure (Figs 4-6, column 2, lines 57-63, bonding the at least one chiplet 120 to second semiconductor structure 30 that has a second circuit and a second wiring structure associates with bumps 24, such that the second wiring structure is connected to the first wiring structure).
Regarding to claim 9, Sun teaches the first side of the first semiconductor structure is attached to the carrier substrate using an attachment material (column 2, lines 28-29), and separating the carrier substrate from the first semiconductor structure includes heating the attachment material such that the carrier substrate is separated from the first semiconductor structure (column 2, lines 57-59).
Regarding to claim 10, Sun teaches a method, comprising:
providing a first semiconductor structure having a first circuit and a first wiring structure formed on a first side thereof (Fig. 1, column 2, lines 23-25, providing first semiconductor structure 12 having first circuit (circuit inside the dies) and first wiring structure associates with bumps 14, formed on first side);
attaching the first side of the first semiconductor structure to a carrier substrate (Fig. 1, column 2, lines 17-18, attaching the first side of the first semiconductor structure 12 to carrier substrate 10);
forming a stress film on a second side of the first semiconductor structure (Fig. 2, column 2, lines 30-31, forming stress film 20 on a second side of the first semiconductor structure 12);
cutting the stress film and the first semiconductor structure to define at least one chiplet (Fig. 3, column 2, lines 38-39); and
separating the carrier substrate from the at least one chiplet (Fig. 3, column 2, lines 39-41);
bonding the at least one chiplet to a second semiconductor structure that has a second circuit and a second wiring structure such that the second wiring structure is connected to the first wiring structure (Figs 4-6, column 2, lines 57-63, bonding the at least one chiplet 120 to a second semiconductor structure 30 that has a second circuit and a second wiring structure associates with bumps 24, such that the second wiring structure is connected to the first wiring structure).
Regarding to claim 16, Sun teaches the first side of the first semiconductor structure is attached to the carrier substrate using an attachment material (column 2, lines 28-29), and cutting the stress film and the first semiconductor structure to define at least one chiplet includes cutting the stress film, the first semiconductor structure and the attachment material to define at least one chiplet (Fig. 3).
Regarding to claim 17, Sun teaches cutting the stress film, the first semiconductor structure and the attachment material to define at least one chiplet includes cutting the stress film, the first semiconductor structure, the attachment material and a portion of the carrier substrate to define at least one chiplet (Fig. 3, column 2, lines 28-42).
Regarding to claim 18, Sun teaches the first side of the first semiconductor structure is attached to the carrier substrate using an attachment material (column 2, lines 28-29), and separating the carrier substrate from the first semiconductor structure includes heating the attachment material such that the carrier substrate is separated from the first semiconductor structure (column 2, lines 57-59).
Regarding to claim 19, Sun teaches prior to separating the carrier substrate from the at least one chiplet, forming a chiplet supporter on the stress film of the at least one chiplet (Fig. 3, element 22, column 2, lines 32-33).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (U.S. Patent No. 10,679,914) in view of Schelling et al. (U.S. Patent No. 9,281,280).
Regarding to claim 1, Lai teaches a method, comprising (the method steps are not claimed on impart in a specific order):
providing a first semiconductor structure having a first circuit (Fig. 2A, column 42, lines 26-28, providing first semiconductor structure 22/23 having first circuit, which is the circuit inside dies 22);
attaching the first side of the first semiconductor structure to a carrier substrate (Fig. 2A, column 4, lines 10-12, attaching the first side of the first semiconductor structure 22/23 to carrier substrate 20);
forming a stress film on a second side of the first semiconductor structure (Fig. 2B, column 4, lines 53-58, forming stress film 28 on a second side of the first semiconductor structure 22/23);
separating the carrier substrate from the first semiconductor structure (Figs. 2C, column 5, lines 14-15, separating the carrier substrate 20 from the first semiconductor structure);
cutting the stress film and the first semiconductor structure to define at least one chiplet (Figs. 2D-E, column 5, lines 42-43); and
bonding the at least one chiplet to a second semiconductor structure that has a second circuit and a second wiring structure such that the second wiring structure is connected to the first wiring structure (Fig 2D, column 5, lines 29-33, bonding the at least one chiplet to a second semiconductor structure 24 that has a second circuit and a second wiring structure, such that the second wiring structure is connected to the first wiring structure).
Lai does not disclose the first semiconductor structure having a first wiring structure formed on a first side thereof.
Schelling discloses a first semiconductor structure having a first wiring structure formed on a first side thereof (Fig. 3a-b, column 6, lines 15-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lai in view of Schelling to form a first wiring structure on a first side of the first semiconductor structure in order to increase contact surface and connectivity among portions of the chiplet.
Regarding to claim 2, Lai teaches patterning the stress film to form a patterned stress film, wherein cutting the stress film and the first semiconductor structure to define at least one chiplet includes cutting the patterned stress film and the first semiconductor structure to define at least one chiplet (Fig. 2B, Fig. 2D, column 4, lines 53-60).
Regarding to claim 3, Lai generally discloses patterned plating or spin coating is performed directly on a portion of the second surface 23b of the packaging layer 23 to form the stress balancing layer 28. There are numerous ways for forming the stress-balancing layer 28, and can be selected according to needs (column 4, lines 61-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the patterned stress film via a mask-based lithography tool, a direct-write lithography tool or ultraviolet (UV) cross-linking in order to obtain precise controls of the shape and size for the patterns, since the methods and benefits are well-known in the art.
Regarding to claim 4, Lai generally discloses patterned plating or spin coating is performed directly on a portion of the second surface 23b of the packaging layer 23 to form the stress balancing layer 28. There are numerous ways for forming the stress-balancing layer 28, and can be selected according to needs (column 4, lines 61-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the patterned stress film via the direct-write lithography tool using a digital light processing (DLP) chip, a grating light valve or a laser galvanometer in order to obtain precise controls of the shape and size for the patterns, since the methods and benefits are well-known in the art.
Regarding to claim 7, Lai teaches the first semiconductor structure further has a first dielectric layer formed on the second side thereof, and forming a stress film on a second side of the first semiconductor structure includes forming a stress film on the first dielectric layer of the first semiconductor structure (Fig. 2A, column 4, lines 36-38).
Regarding to claim 9, Lai teaches the first side of the first semiconductor structure is attached to the carrier substrate using an attachment material (Fig. 2A, the first side of the first semiconductor structure is attached to the carrier substrate 20 using an attachment material 21), and separating the carrier substrate from the first semiconductor structure includes heating the attachment material such that the carrier substrate is separated from the first semiconductor structure (column 5, lines 18-21).
Regarding to claim 10, Lai teaches a method, comprising (the method steps are not claimed on impart in a specific order):
providing a first semiconductor structure having a first circuit (Fig. 2A, column 42, lines 26-28, providing first semiconductor structure 22/23 having first circuit, which is the circuit inside the dies 22);
attaching the first side of the first semiconductor structure to a carrier substrate (Fig. 2A, column 4, lines 10-12, attaching the first side of the first semiconductor structure 22/23 to carrier substrate 20);
forming a stress film on a second side of the first semiconductor structure (Fig. 2B, column 4, lines 53-58, forming stress film 28 on a second side of the first semiconductor structure 22/23);
cutting the stress film and the first semiconductor structure to define at least one chiplet (Figs. 2D-E, column 5, lines 42-43); and
separating the carrier substrate from the at least one chiplet (Figs. 2C, column 5, lines 14-15, separating the carrier substrate 20 from the first semiconductor structure);
bonding the at least one chiplet to a second semiconductor structure that has a second circuit and a second wiring structure such that the second wiring structure is connected to the first wiring structure (Fig 2D, column 5, lines 29-33, bonding the at least one chiplet to a second semiconductor structure 24 that has a second circuit and a second wiring structure, such that the second wiring structure is connected to the first wiring structure).
Lai does not disclose the first semiconductor structure having a first wiring structure formed on a first side thereof.
Schelling discloses a first semiconductor structure having a first wiring structure formed on a first side thereof (Fig. 3a-b, column 6, lines 15-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lai in view of Schelling to form a first wiring structure on a first side of the first semiconductor structure in order to increase contact surface and connectivity among portions of the chiplet.
Regarding to claim 11, Lai teaches patterning the stress film to form a patterned stress film, wherein cutting the stress film and the first semiconductor structure to define at least one chiplet includes cutting the patterned stress film and the first semiconductor structure to define at least one chiplet (Fig. 2B, Fig. 2D, column 4, lines 53-60).
Regarding to claim 12, Lai generally discloses patterned plating or spin coating is performed directly on a portion of the second surface 23b of the packaging layer 23 to form the stress balancing layer 28. There are numerous ways for forming the stress-balancing layer 28, and can be selected according to needs (column 4, lines 61-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form formed the patterned stress film via a mask-based lithography tool, a direct-write lithography tool or ultraviolet (UV) cross-linking in order to obtain precise controls of the shape and size for the patterns, since the methods and benefits are well-known in the art.
Regarding to claim 13, Lai generally discloses patterned plating or spin coating is performed directly on a portion of the second surface 23b of the packaging layer 23 to form the stress balancing layer 28. There are numerous ways for forming the stress-balancing layer 28, and can be selected according to needs (column 4, lines 61-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form formed the patterned stress film via the direct-write lithography tool using a digital light processing (DLP) chip, a grating light valve or a laser galvanometer in order to obtain precise controls of the shape and size for the patterns, since the methods and benefits are well-known in the art.
Regarding to claim 14, Lai teaches the first semiconductor structure further has a first dielectric layer formed on the second side thereof, and forming a stress film on a second side of the first semiconductor structure includes forming a stress film on the first dielectric layer of the first semiconductor structure (Fig. 2A, column 4, lines 36-38).
Regarding to claim 16, Lai teaches the first side of the first semiconductor structure is attached to the carrier substrate using an attachment material (Fig. 2A, the first side of the first semiconductor structure is attached to the carrier substrate 20 using an attachment material 21), and cutting the stress film and the first semiconductor structure to define at least one chiplet includes cutting the stress film, the first semiconductor structure and the attachment material to define at least one chiplet (Figs. 2D-E).
Regarding to claim 17, Lai teaches the first side of the first semiconductor structure is attached to the carrier substrate using an attachment material (Fig. 2A, the first side of the first semiconductor structure is attached to the carrier substrate 20 using an attachment material 21), and cutting the stress film and the first semiconductor structure to define at least one chiplet includes cutting the stress film, the first semiconductor structure and the attachment material to define at least one chiplet (Figs. 2D-E).
Regarding to claim 18, Lai teaches the first side of the first semiconductor structure is attached to the carrier substrate using an attachment material (Fig. 2A, the first side of the first semiconductor structure is attached to the carrier substrate 20 using an attachment material 21), separating the carrier substrate from the at least one chiplet includes heating the attachment material such that the carrier substrate is separated from the at least one chiplet (column 5, lines 18-21).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (U.S. Patent No. 10,679,914) and Schelling et al. (U.S. Patent No. 9,281,280), as applied to claim 10 above, further in view of Lu et al. (U.S. Patent No. 10,868,353).
Regarding to claim 19, Lai discloses the stress film is a metal structure (column 4, lines 50-52). Lai as modified does not disclose prior to separating the carrier substrate from the at least one chiplet, forming a chiplet supporter on the stress film of the at least one chiplet. Lu teaches prior to separating a carrier substrate from the at least one chiplet, forming a chiplet supporter on a metal structure of the at least one chiplet (Fig. 1f, prior to separating a carrier substrate 50 from the at least one chiplet, forming a chiplet supporter 70 on a metal structure 600 of the at least one chiplet). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lai in view of Lu to form a chiplet supporter on the stress film of the at least one chiplet prior to separating the carrier substrate from the at least one chiplet, in order to protect the surface if the stress film from being damaged during carrier removal process. 
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and a Terminal Disclaimer is filed. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 5, the prior art fails to anticipate or render obvious the claimed limitations including “removing the patterned stress film after the at least one chiplet is bonded to the second semiconductor structure” in combination with the limitations recited in claims 1-2.
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “removing the stress film after the at least one chiplet is bonded to the second semiconductor structure” in combination with the limitations recited in claim 1.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 20, the prior art fails to anticipate or render obvious the claimed limitations including “removing the chiplet supporter and the stress film after the at least one chiplet is bonded to the second semiconductor structure” in combination with the limitations recited in claims 10 and 19.
Claims 8 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and a Terminal Disclaimer is filed. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 8, the prior art fails to anticipate or render obvious the claimed limitations including “the first semiconductor structure further has a first substrate formed on the first dielectric layer, and the method further comprises, prior to forming a stress film on the first dielectric layer of the first semiconductor structure, removing the first substrate to uncover the first dielectric layer” in combination with the limitations recited in claims 1 and 7.
Regarding to claim 15, the prior art fails to anticipate or render obvious the claimed limitations including “the first semiconductor structure further has a first substrate formed on the first dielectric layer, and the method further comprises, prior to forming a stress film on the first dielectric layer of the first semiconductor structure, removing the first substrate to uncover the first dielectric layer” in combination with the limitations recited in claims 10 and 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828